



COURT OF APPEAL FOR ONTARIO

CITATION: Concentra Financial Services Association v. Kazman,
    2014 ONCA 404

DATE: 20140515

DOCKET: C58072

Doherty, Epstein and Benotto JJ.A.

BETWEEN

Concentra Financial Services Association

Respondent

and

Marshall Kazman also known as Marshall Stephen
    Kazman

Appellant

Marshall Kazman, appearing in person

Mark Hartman, for the respondent

Heard: May 14, 2014

On appeal from the judgment of Justice Gray of the Superior
    Court of Justice, dated November 7, 2013.

APPEAL BOOK ENDORSEMENT

[1]

We see no basis upon which we can interfere with the order granting
    summary judgment on the mortgage.

[2]

With respect to the appellants application for relief under s. 22 and
    s. 23 of the
Mortgage Act
,
which was also dismissed by the motion judge, whatever merit there may have
    been to that application at the time, subsequent events have overtaken any
    possible application of s. 23 (s. 22 has no application).  The mortgage has
    matured and the mortgagee is in possession of the property.

[3]

The appeal is dismissed.  Costs to the respondent in the amount of
    $3,500, inclusive of disbursements and taxes.


